J   -S96007-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
COMMONWEALTH OF PENNSYLVANIA,                    1   IN THE SUPERIOR COURT OF
                                                           PENNSYLVANIA
                            Appellee

                       v.

TAKISHA MADISON,

                            Appellant                    No. 1956 WDA 2015


      Appeal from the Judgment of Sentence Entered November 18, 2015
               In the Court of Common Pleas of Allegheny County
              Criminal Division at No(s): CP-02-SA-0002028-2015

BEFORE:     BENDER, P.J.E., BOWES, J., and SOLANO, J.

MEMORANDUM BY BENDER, P.J.E.:                         FILED FEBRUARY 3, 2017

        Appellant, Takisha Madison, appeals from the judgment of sentence of

court costs, with no further penalty, imposed after she was convicted,

following   a    non -jury trial, of one count of retail theft, 18 Pa.C.S.       §

3929(a)(1). After careful review, we affirm.

        In September of 2015,    a   Magisterial District Judge convicted Appellant

of retail theft and sentenced her to pay the costs of prosecution. Appellant

appealed her conviction to the Allegheny County Court of Common Pleas.

On November 18, 2015, a         trial de novo was conducted, at which Appellant

represented herself. The trial court summarized the evidence presented at

that trial, as follows:

              Andre Mitchell testified for the Commonwealth.           Mr.
        Mitchell was a loss prevention officer for Gabriel Brothers for 21
        years. On July 1, 2015, a bag -check was performed on all the
        employees, including [Appellant,] since she was an employee of
J   -S96007-16


        Gabriel Brothers. Merchandise from the store was found inside
        [Appellant's] bag. The merchandise [items] that [were] found in
        [her] bag did not have tags on them.           The tags were
        subsequently found in [a] trash [can in the area of the store]
        where [Appellant] worked.      [A] video showed [Appellant's]
        exiting the warehouse with the merchandise, walking into the
        fitting room, coming out and throwing the tags in the trash
        [can]. Mr. Mitchell received the tags from the trash [can] and
        matched the tags to the merchandise that was found inside of
        [Appellant's] bag. Mr. Mitchell did not see [Appellant] put the
        items into her bag.
              Initially, [Appellant] told Mr. Mitchell that she had bought
        the merchandise from the store during the week before. Mr.
        Mitchell checked the prior week's purchases and the cameras,
        finding that [Appellant's purported purchases] did not show up ...
        but the cameras showed [Appellant] with the merchandise.
        [Appellant] was taken into [an] interview room, where she
        remained for about 45 minutes. [] During the 45 minutes in the
        interview room, Mr. Mitchell interviewed [Appellant] and [she]
        admitted that she took the merchandise and she wrote a
        statement admitting it. [Appellant] made a general objection to
        the ... admission [of the statement], saying she was threatened
        and held for five hours, but the [c]ourt admitted the statement
        into evidence, since the [c]ourt found her testimony
        unbelievable. The value of the merchandise was $50.96.
Trial Court Opinion (TCO), 10/28/16, at 1-2 (unnumbered; citations to the

record omitted).

        Based on this evidence, the trial court convicted Appellant of retail

theft and sentenced her to pay the costs of prosecution, without further
penalty.    Appellant filed   a   timely, pro se notice of appeal. The court then

ordered her to file      a    Pa.R.A.P.   1925(b) concise statement of errors

complained of on appeal.           While Appellant filed   a   pro se motion for an

extension of time within which to file her Rule 1925(b) statement, the trial

court never ruled on that motion, and Appellant did not file any concise


                                          -2
J -S96007-16




statement.     On May 3, 2016, an           attorney from the Office of the Public

Defender of Allegheny County entered his appearance on Appellant's behalf

with this Court, and filed an application for relief, requesting that we remand

for Appellant to file     a   Rule 1925(b) statement    nunc pro tunc.   This Court

ultimately granted counsel's request and remanded Appellant's case to the

trial court for her to file   a   nunc pro tunc Rule 1925(b) statement, and for the

court to prepare     a   responsive opinion.      See Per Curiam Order, 5/23/16.

Upon remand, Appellant filed her concise statement, and the court issued an

opinion on October 28, 2016.

       Herein, Appellant raises three issues for our review:

           Appellant's [r]etail [t]heft conviction void ab initio due to
       1. Is
      the absence of subject matter jurisdiction for any court in the
      Commonwealth of Pennsylvania?
       2. Should Appellant receive a new trial due to the violation of the
      Best Evidence Rule that occurred when the prosecutor's sole
      witness was permitted to testify, over objection, to observations
      made based on an after -the -fact viewing of a videotape rather
      than based on his own personal contemporaneous observations?
       3. Should Appellant receive a new trial due to the trial court's
       error in eliciting from her, via its sua sponte questioning of her,
       of the fact that she had previously been convicted of a non -theft
       offense?
Appellant's Brief at 3.

       In Appellant's first issue, she claims that the Court of Common Pleas of

Allegheny County (and/or any court in this Commonwealth) lacked subject

matter jurisdiction over her case because the specific location of her crime

was never established. This argument is meritless. Our Court has stated:



                                           -3
J   -S96007-16


        The locus of a crime is always in issue, for a court has no
        jurisdiction of the offense unless committed in the county where
        tried. Usually the question is not specifically raised but, in such
        case, the conviction of a defendant is conclusive that the
        crime was committed where laid in the indictment, for a
        verdict of guilt includes such finding. Accordingly[,] even
        where the charge is murder[,] although some evidence of the
        locality of the crime should be adduced[,] ... if the place of its
        commission is not disputed, the defect is cured by [a]
        verdict of guilty.
Commonwealth v. Tarsnane, 85 A.2d 606, 607                    (Pa.    Super.   1952)

(internal citations and quotation marks omitted; emphasis added).

        Here, the criminal complaint filed against Appellant stated that she

was     accused   of "violating the   penal   laws   of the       Commonwealth     of

Pennsylvania at Gabriel[] Brothers in   Allegheny County          on or about July 1,

2015."     See Private Criminal Complaint, 7/20/15, at        1    (Docket Entry 1;

emphasis added; unnecessary capitalization omitted).                Appellant never

disputed that her crime was committed in Allegheny County and, thus, the

court's verdict necessarily found that fact to be true.             See Tarsnane,

supra.       Moreover, contrary to Appellant's argument on appeal,                the

Commonwealth did present evidence regarding the location of her crime.

For instance, Andre Mitchell's testimony established that Appellant's crime

was committed at the Gabriel Brothers store where he and Appellant both

worked. See N.T. Trial, 11/18/15, at 3, 5. The Commonwealth also entered

into evidence the "Admission Statement" completed by Appellant, in which

she conceded that she "took [three] dresses" from the Gabriel Brothers store

in   the "North Hills."   See Admission Statement, 7/2/15.            Based on this



                                       -4
J   -S96007-16



record, we conclude that Appellant's challenge to the jurisdiction of the

Court of Common Pleas of Allegheny County        is   meritless.

        Appellant next argues that the Commonwealth violated the 'Best

Evidence Rule.d This Court has explained:

        The "Best Evidence Rule," as articulated by the common law,
        very literally only pertained to writings or other documentary
        evidence. As our Court has described the common-law rule in a
        prior case:
            The "best evidence" rule limits the method of proving the
            terms of a writing to the presentation of the original
            writing, where the terms of the instrument are material to
            the issue at hand, unless the original is shown to be
            unavailable through no fault of the proponent.         The
            Pennsylvania courts use the "best evidence" rule when the
            contents of documentary evidence are at issue. The best
            evidence rule is controlling only if the terms of a writing
            must be proved to make a case or provide a defense.
        Commonwealth v. Harris, 719 A.2d 1049, 1051                (Pa. Super.
        1998).



1   Initially, we note that:
        The admission of evidence is solely within the discretion of the
        trial court, and a trial court's evidentiary rulings will be reversed
        on appeal only upon an abuse of that discretion. An abuse of
        discretion will not be found based on a mere error of judgment,
        but rather occurs where the court has reached a conclusion that
        overrides or misapplies the law, or where the judgment
        exercised is manifestly unreasonable, or the result of partiality,
        prejudice, bias or ill -will.
Commonwealth v. Woodard, 129 A.3d 480, 494                     (Pa. 2015) (internal

citations and quotation marks omitted).




                                        -5
J   -S96007-16


           However, the Pennsylvania Rules of Evidence have expanded
        the scope of the common-law rule by applying it to other forms
        of evidence such as recordings and photographs. The common-
        law rule has been incorporated into and amplified by
        Pennsylvania Rule of Evidence 1002[,] which provides:
          To    prove the content of a writing,            recording, or
           photograph, the original writing, recording,    or photograph
           is required, except as otherwise provided in   these rules, by
           other rules prescribed by the Supreme           Court, or by
           statute.
        Pa.R.E. 1002.[2]

              Nevertheless Rule 1002 is applicable only in circumstances
        where the contents of the writing, recording or photograph are
        integral to proving the central issue in a trial. See Pa.R.E.
        1004(4) ("The original is not required, and other evidence of the
        contents of a writing, recording or photograph is admissible if:
        The writing, recording, or photograph is not closely related to a
        controlling issue.")[.] Consequently, if the Commonwealth is
        introducing a writing, recording, or photograph at trial, Rule
        1002 requires that the original be introduced only if the
        Commonwealth must prove the contents of the writing,
        recording or photograph to establish the elements of its
        case. Commonwealth v. Townsend, 747 A.2d 376, 380 (Pa.
        Super. 2000)...; Harris, supra, 719 A.2d at 1052.
Commonwealth v. Fisher, 764 A.2d 82, 87-88           (Pa. Super. 2000) (some

internal citations omitted; emphasis added).




2
    An amended version of Rule 1002 became effective in March of 2013. The
current rule (which applied at the time of Appellant's trial) states: "An
original writing, recording, or photograph is required in order to prove its
content unless these rules, other rules prescribed by the Supreme Court, or
a statute provides otherwise." Pa.R.E. 1002.




                                      -6
J -S96007-16




      In the present case, the Commonwealth argues, and we agree, that

the videotape was not required to prove the elements of retail theft.                      See

Commonwealth's Brief at 10. That offense          is   defined as:

      (a) Offense defined. --A person       is   guilty of    a   retail theft if he:
         (1) takes possession of, carries away, transfers or causes
         to be carried away or transferred, any merchandise
         displayed, held, stored or offered for sale by any store or
         other retail mercantile establishment with the intention of
         depriving the merchant of the possession, use or benefit of
         such merchandise without paying the full retail value
         thereof;
18 Pa.C.S. § 3929(a)(1).

      At Appellant's trial, the Commonwealth presented sufficient evidence                    -

aside from Mitchell's testimony about what he viewed on the videotape - to

prove the elements of this offense.         Specifically, Mitchell testified that he

personally observed "merchandise from the store" inside Appellant's purse.

N.T. Trial at 5.   Mitchell stated that the items did not have tags on them,

and when he checked the store's purchase records, he found no entry for

that merchandise.3    Id. at   5, 8.   He    further testified that he interviewed
Appellant and she completed an Admission Statement.                     Id. at   7.     In that

statement, Appellant confessed that she "took             3   dresses [and] 2 pairs of

shoes [and] put them in [her] bag an[d] walk[ed] towards the door where




3 Appellant did not argue at trial, and does not assert on appeal, that the
Best Evidence Rule also required that the Commonwealth present the
original purchase records from the store.


                                       -7
J   -S96007-16



Security was checking bags."             Admission Statement, 7/2/15.      Because

Mitchell's testimony about his own observations, and Appellant's admitting to

taking the merchandise, were sufficient to prove the elements of retail theft,

the Commonwealth was not required to present the cumulative evidence of

the video recording.4          Consequently, the Best Evidence Rule was not

violated.

        In Appellant's third and final issue, she claims that the trial court erred

by questioning her in such       a   manner that elicited improper testimony about

her prior convictions.       Specifically, Appellant takes issue with the following

exchange between her and the court:

        [Appellant]: I'm being accused of taking something that was
        already mine. I worked at Gabe's and I'm not going to be
        labeled a thief.
        THE COURT: You don't have any criminal record?

        [Appellant]: Not for what I'm being accused of.
        THE COURT: You said you don't want to be labeled a thief.         Do
        you have   a   record of being   a   thief?


4 We note that Appellant contends that her "alleged confession would have
been subject to exclusion via the corpus delecti rule." Appellant's Brief at
32.   As Appellant acknowledges, the corpus delecti rule "prohibits the
conviction of a criminal defendant on the basis of his statements alone and
requires that the crime be corroborated by independent evidence." Id. at 32
n.16 (quoting Commonwealth v. Crosby, 791 A.2d 366, 371 (Pa. 2002)).
While Appellant essentially suggests that there was no evidence
corroborating her confession aside from the videotape, our discussion supra
clearly defeats this claim. Again, Mitchell saw tag -less merchandise in
Appellant's bag, and the purchase records of the store showed that those
items had not been bought.            Because this independent evidence
corroborated Appellant's confession, the corpus delecti rule is inapplicable.


                                              -8
J   -S96007-16


        [Appellant]: No, I do not, Your Honor.
        THE COURT: Are you sure?

        [Appellant]: Yes.
        THE COURT: I can look it up.

        [Appellant]: Yes, you can.
        THE COURT: So,      [y]ou never stole anything?
        [Appellant]: That   is   correct. I am not   a   liar and   a   thief.
N.T. Trial at 13-14 (emphasis added).

        Preliminarily, the Commonwealth argues that Appellant waived this

claim by failing to object to the court's questioning. Appellant counters that,

        [s]he was a pro se defendant, and was asked, point-blank, the
        questions that she was asked by the man who was to decide
        whether she was guilty or not guilty of the crime charged. It is
        unreasonable to expect a person in that situation to object. As
        our [S]upreme [C]ourt has noted,
          a judge who poses a question or makes a comment during
          trial is predisposed to believe that the question or
          comment is proper, lest it not be spoken. Given that
          predisposition, the likelihood that the judge will be well -
          cautioned by counsel's objection is negligible. In that
          context, the rationale underlying the waiver doctrine, that
          timely objection gives the court the opportunity to cure the
          error, becomes a relatively empty one. Indeed, the
          possibility exists that counsel's objection will be viewed as
          a source of annoyance and may well aggravate the
          situation.
Appellant's Brief at 42 (quoting Commonwealth v. Hammer, 494 A.2d

1054, 1059 (Pa. 1985), abrogated on other grounds by Commonwealth v.

Grant, 813 A.2d 726 (Pa. 2002)).
        Given the specific circumstances in this case - where Appellant was

representing herself, yet was also testifying on her own behalf when the trial

                                           - 9 -
J   -S96007-16



court began questioning her      -   we decline to find that Appellant waived her

challenge to the court's questions, which elicited testimony about her prior

conviction(s).

        Moreover, we will accept Appellant's argument that the questions

posed by the trial court were improper, and that the testimony elicited by

the court was inadmissible evidence concerning her prior, non-crimen falsi

conviction(s).     Nevertheless, we reject Appellant's claim that the admission

of this evidence constitutes reversible error.         In this regard, Appellant

essentially contends that because the court elicited the at -issue testimony,

the court must have considered the evidence of her non-crimen falsi

offense(s) in finding her guilty.        See Appellant's Brief at 41-42.     The

Commonwealth responds that Appellant's argument "amounts to nothing

more than        pure speculation...."     Commonwealth's Brief at 16.       The

Commonwealth continues:

        Appellant's brief, isolated response to the court's original
        question regarding a criminal record did not even refer to any
        specific criminal conduct, and by its follow-up questions, the
        court was merely clarifying that she did not have a prior theft
        offense. Moreover, there is absolutely no indication in the record
        that the court, as the trier of fact, considered anything other
        than the properly presented evidence establishing that
        [A]ppellant was guilty of retail theft, i.e., the loss prevention
        officer's testimony that he discovered untagged store
        merchandise in her purse and that she had not paid for it.
Id.




                                         - 10 -
J   -S96007-16



        The Commonwealth's argument convinces us that the court's error in

eliciting testimony about Appellant's prior conviction (s) was harmless.       As

this Court has explained:

        We   have identified three scenarios where the erroneous
        admission of evidence may constitute harmless error.
             Harmless error exists where: (1) the error did not
             prejudice the defendant or the prejudice was de minimis;
             (2) the erroneously admitted evidence was merely
             cumulative of other untainted evidence which was
             substantially similar to the erroneously admitted evidence;
             or (3) the properly admitted and uncontradicted evidence
             of guilt was so overwhelming and the prejudicial effect of
             the error was so insignificant by comparison that the error
             could not have contributed to the verdict.
Commonwealth v. Fransen, 42 A.3d 1100, 1112-13                 (Pa. Super. 2012)

(internal citations omitted).

        Here, we agree with the Commonwealth that Appellant's brief mention

of her prior criminal conduct caused only de minimis prejudice.         Appellant

did not identify any specific prior crime; instead, she only alluded to having

committed some other, non -theft offense(s) in the past.           Moreover, the

purpose of the court's questioning was clearly to ascertain whether Appellant

had committed any prior      theft   offenses, and she steadfastly maintained that

she had not.       Additionally, the court had before it the properly admitted

evidence of Appellant's admission that she took the merchandise, as well as

Mitchell's testimony that he found untagged merchandise in her bag, and

that there was no record of Appellant's purchasing those items. In light of
this strong evidence proving Appellant's guilt, we are convinced that the de
J   -S96007-16



minimis prejudice stemming from her remark about her prior criminal

conviction(s) did not impact the court's verdict.

        Judgment of sentence affirmed.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 2/3/2017




                                     - 12 -